     Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 1 of 31. PageID #: 1853




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

SKYWORKS, LTD., et al.,                      )     Case No. 5:20-cv-2407
                                             )
        Plaintiffs,                          )     Judge J. Philip Calabrese
                                             )
v.                                           )     Magistrate Judge
                                             )     Carmen E. Henderson
CENTERS FOR DISEASE                          )
CONTROL AND PREVENTION,                      )
et al.,                                      )
                                             )
         Defendants.                         )
                                             )

                               OPINION AND ORDER

        In the early days of the coronavirus pandemic, Congress swiftly enacted a

nationwide moratorium on evictions. That congressional action expired on July 24,

2020.    About two weeks later, President Trump directed his administration to

consider whether such a measure should be part of efforts to combat the spread of

Covid-19 moving forward.        In response, the Centers for Disease Control and

Prevention, commonly known as the CDC, ordered a moratorium on some, but not

all, evictions. That moratorium differs somewhat from the one Congress enacted and

is set to expire on March 31, 2021.

        Plaintiffs, a collection of landlords, property managers, and a trade association

representing similar persons, bring various challenges to the authority of the CDC to

issue the moratorium and seek to enjoin its enforcement. Plaintiffs’ challenges and

CDC’s response implicate any number of competing public interests—from public

health and welfare during a pandemic to disruption of property rights and the
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 2 of 31. PageID #: 1854




efficient operation of the nation’s housing and rental markets, from providing

economic relief to tenants struggling as so many are with the economic fallout

resulting from the policy responses to the pandemic to the proper role of the national

and State governments in our federal system. None of these interests compel a

particular result in this case. That is, one may view the CDC’s eviction moratorium

as good and essential public policy or the opposite. But those considerations are not

for the Court. Nor may the Court decide this case based on its own personal or policy

preferences or its views of the competing public interests involved.

        Instead, this dispute presents a narrower question. This case turns on whether

Congress has authorized the CDC to adopt a nationwide eviction moratorium. That

narrower issue depends on interpretation of the particular statutes at issue—a more

lawyerly and arcane task about which reasonable people may ultimately disagree. It

also requires more careful and thoughtful analysis than what typically drives

headlines and broad public comment, particularly on social media, in cases of this

sort.

                             STATEMENT OF FACTS

        As Americans have come to know over the past year, the novel SARS-CoV-2

virus, first detected in China, has the potential to cause a severe respiratory disease

known as Covid-19, which manifests with a variety of symptoms, including cough,

fatigue, muscle or body aches, loss of taste or smell, and difficulty breathing, among

others.    See generally Declaring a National Emergency Concerning the Novel

Coronavirus Disease (COVID-19) Outbreak, Proclamation 9994, 85 Fed. Reg. 15,337,

15,337 (Mar. 13, 2020); Temporary Halt in Residential Evictions to Prevent the
                                           2
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 3 of 31. PageID #: 1855




Further Spread of COVID-19, 85 Fed. Reg. 55,292, 55,292 (Sept. 4, 2020). Persons

infected with Covid-19 may require hospitalization, intensive care, or the use of a

ventilator. 85 Fed. Reg. at 55,292. Though the medical community continues to

develop new treatments and therapies, severe cases of Covid-19 may prove fatal. Id.

Certain populations, including those with co-morbidities such as obesity, serious

heart conditions, or diabetes have an increased risk for severe illness if infected. Id.

       The virus spreads easily by airborne transmission. Id. Prolonged, close contact

(within approximately six feet) creates conditions for easy transmission through

droplets produced when a carrier talks, coughs, or sneezes. Id. Those who do not

manifest symptoms but are infected can spread the disease. Id.

       A.     The CARES Act Statutory Moratorium

       On March 13, 2020, President Trump declared Covid-19 a national emergency.

85 Fed. Reg. at 15337–38. Since then, the nation has undertaken extensive and

unprecedented steps to manage the spread of the disease and address the economic

fallout.    Of relevance here, Congress passed and President Trump signed the

Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-134 (Mar. 27, 2020)

(the “CARES Act”).     Sections 4022 through 4024 of the CARES Act addressed

housing-related issues, including protections for holders of federally backed

mortgages. See id. § 4024(b).

       Among other things, the CARES Act enacted a 120-day moratorium on eviction

filings based on the failure of a tenant residing in certain federally financed

properties to pay rent. The statute provides:



                                           3
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 4 of 31. PageID #: 1856




            During the 120-day period beginning on the date of enactment of
      this Act, the lessor of a covered dwelling may not—

             (1) make, or cause to be made, any filing with the court of
      jurisdiction to initiate a legal action to recover possession of the covered
      dwelling from the tenant for nonpayment of rent or other fees or charges;
      or

             (2) charge fees, penalties, or other charges to the tenant related
      to such nonpayment of rent.

Id. Additionally, the statute prevented a landlord from giving a notice of eviction to

a tenant residing in a covered property until the 120-day statutory eviction

moratorium expired and, even then, forestalled eviction proceedings for an additional

30 days. Id. § 4024(c). This moratorium and other protections for renters expired on

July 24, 2020.

      During this general timeframe, various States implemented eviction moratoria

of their own. See 85 Fed. Reg. at 55,296 n.36. Some have since expired. Id.

      B.     The First CDC Order

      On August 8, 2020, President Trump issued an executive order directing

the Secretary of Health and Human Services and the Director of the CDC to “consider

whether any measures temporarily halting residential evictions for any tenants for

failure to pay rent are reasonably necessary to prevent the further spread of

COVID-19 from one State or possession into any other State or possession.” Fighting

the Spread of COVID-19 by Providing Assistance to Renters and Homeowners,

Executive Order 13,945, 85 Fed. Reg. 49,935, 49,936 (Aug. 8, 2020).

      Pursuant to Executive Order 13,945, the CDC so found, and issued its first

eviction moratorium on September 4, 2020.        See Temporary Halt in Residential


                                           4
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 5 of 31. PageID #: 1857




Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55,292 (Sept. 4,

2020). Acting on an emergency basis pursuant to Section 361 of the Public Health

Service Act, 42 U.S.C. § 264, and 42 C.F.R. § 70.2, and affirmatively disclaiming

promulgation of a rule under the Administrative Procedure Act, the CDC “determined

the temporary halt in evictions in this Order constitutes a reasonably necessary

measure . . . to prevent the further spread of COVID-19 throughout the United

States.” 85 Fed. Reg. at 55,296. Indeed, the CDC acted based on “the convergence of

COVID-19, seasonal influenza, and the increased risk of individuals sheltering in

close quarters in congregate settings such as homeless shelters, which may be unable

to provide adequate social distancing as populations increase” as fall and winter

approached. Id. But the CDC also sought to head off further spread of Covid-19 when

individuals become homeless and unsheltered. Id.

             B.1.   Key Provisions of the First CDC Order

      The first CDC order imposed a moratorium on evictions through December 31,

2020, by directing that “a landlord, owner of a residential property, or other person

with a legal right to pursue eviction or possessory action shall not evict any covered

person.” Id. Unlike the statutory moratorium enacted in the CARES Act, which

applied to certain federally backed rental properties, the first CDC order applied

throughout the nation to all residential properties. Id. at 55,293.

      The CDC moratorium does not provide relief for tenants’ rent obligations. Id.

at 55,292. That is, notwithstanding the moratorium, a tenant is still responsible for

rent and other housing payments provided by lease, which continue to accrue, plus

fees, penalties, and interest. Id. 55,296. Nor does the CDC moratorium preclude
                                          5
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 6 of 31. PageID #: 1858




eviction of tenants who, for example, engage in criminal activity on the premises,

violate building codes, damage property, threaten the health and safety of others, or

breach their lease in some way other than untimely payment of rent. Id. at 55,294.

      Moreover, the moratorium is not self-executing. To receive protection under

the first CDC order, tenants must submit to their landlords a declaration affirming

that they satisfy seven criteria: (1) they have used best efforts to obtain government

assistance to make rental payments; (2) they expect to earn less than $99,000 in

annual income in 2020, were not required to pay income taxes in 2019, or qualified

for a stimulus check under the CARES Act; (3) they are unable to pay full rent due to

“substantial loss of household income, loss of compensable hours of work or wages,

lay-offs, or extraordinary out-of-pocket medical expenses”; (4) they are using best

efforts to make partial payments; (5) they would likely experience homelessness or

need to move into a shared residence if evicted; (6) they understand that rent

obligations still apply; and (7) they understand the moratorium ends on December

31, 2020. Id. at 55,297.

                   B.1.a. Rental Assistance

      The CDC’s first order notes that the Department of Housing and Urban

Development informed CDC that recipients of certain federal funds under the CARES

Act—States, cities, communities, and nonprofits—may use those funds to provide

rental assistance and otherwise prevent evictions. Id. Likewise, the first order notes

that the Treasury Department allows use of certain federal funds for rental

assistance to prevent evictions. Id.


                                          6
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 7 of 31. PageID #: 1859




                     B.1.b. Enforcement

       For its enforcement, the first CDC order contemplates federal cooperation with

State and local officials and authorizes the Department of Justice to initiate

proceedings to enforce the order. Id. at 55,296. It also provides for criminal penalties.

A violation subjects individuals to a fine up to $250,000, one year in jail, or both. Id.

Corporate landlords who violate the order can be fined up to $500,000. Id. Finally,

the CDC found that “measures by states, localities, or U.S. territories that do not

meet or exceed these minimum protections are insufficient to prevent the interstate

spread of COVID-19.” Id. But the first CDC order did not identify which States,

localities, or territories meet or exceed its protections for renters.

              B.2.   Guidance

       In guidance issued in October 2020, the CDC stated that its first order “does

not preclude a landlord from challenging the truthfulness of a tenant’s declaration in

any state or municipal court.” See HHS/CDC Temporary Halt in Residential Evictions

to Prevent the Further Spread of COVID-19: Frequently Asked Questions at 4 (Oct. 12,

2020) (available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-

moratoria-order-faqs.pdf). Further, the guidance clarifies landlords may commence

eviction proceedings so long as the eviction of a covered person for nonpayment of

rent does not take place during the moratorium. Id. In this respect, CDC confirmed

that its first order does not “terminate or suspend the operations of any state or local

court.” Id. at 1.




                                            7
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 8 of 31. PageID #: 1860




       C.     Temporary Congressional Extension

       Following the 2020 presidential election and as the December 31, 2020

expiration date for the first CDC order drew near, Congress passed the Consolidated

Appropriations Act of 2021, which President Trump signed into law on December 27,

2020. That continuing resolution to fund the federal government for the balance of

the fiscal year extended the CDC eviction moratorium through January 31, 2021. As

relevant here, the Consolidated Appropriations Act provides:

       The order issued by the Centers for Disease Control and Prevention under
       section 361 of the Public Health Service Act (42 U.S.C. 264), entitled
       ‘‘Temporary Halt in Residential Evictions To Prevent the Further Spread
       of COVID–19’’ (85 Fed. Reg. 55292 (September 4, 2020) is extended through
       January 31, 2021, notwithstanding the effective dates specified in such
       Order.

Pub. L. No. 116-260, div. N, tit. V, § 502, 134 Stat. 1182, 2079 (2020).               In the

legislation, Congress did not otherwise address the eviction moratorium in the first

CDC order, amend the Public Health Service Act, or enact a separate statutory

moratorium as it did in the CARES Act.

       The Consolidated Appropriations Act also appropriates $25 billion in

emergency rental assistance to State and local governments to provide financial

assistance to eligible households, “including the payment of rent [and] rental

arrears,” id. § 501(c)(2), either directly to renters or to landlords, id. § 501(f).

       D.     The Second CDC Order

       On January 29, 2021, the CDC issued its second order, extending its first order

from September 2020 through March 31, 2021.              Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, 86 Fed. Reg. 8020 (Feb. 3,


                                             8
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 9 of 31. PageID #: 1861




2021). In its second order, CDC incorporated much of its first order, but updated its

findings. Id. at 8021. In particular, CDC referenced studies that “[p]reliminary

modeling projections and observational data” from States that lifted eviction

moratoria     “indicate   that   evictions   substantially   contribute   to   COVID-19

transmission.”    Id. at 8022.    Further, CDC postulated, based on “statistics on

interstate moves,” that “mass evictions would likely increase the interstate spread of

COVID-19.” Id. at 8023.

      As additional grounds for its second order, CDC pointed to worsening

conditions since September 4, 2020, id.at 8025, and emerging variants of the virus,

id. at 8021. Also, CDC documented outbreaks of Covid-19 at homeless shelters, id.

at 8023, and made recommendations for shelters and other facilities housing those

evicted to minimize the risk of transmission of SARS-CoV-2, id. at 8022, 8023.

Finally, the CDC’s second order observed that eviction filings continued during the

moratorium such that allowing it to expire would result in large numbers of evictions

and contribute to the spread of Covid-19. Id. at 8024, 8025.

      E.      The American Rescue Plan Act of 2021

      On March 10, 2021, Congress enacted the American Rescue Plan Act,

H.R. 1319, an approximately $1.9 trillion piece of legislation publicly touted as

providing economic relief in the wake of Covid-19 and taking other measures to curb

its spread.    Beyond providing additional financial assistance to help prevent

evictions, no provision of that legislation addresses the CDC’s moratorium.




                                             9
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 10 of 31. PageID #: 1862




               STATUTORY AND REGULATORY BACKGROUND

       Section 361 of the Public Health Service Act, enacted in 1944, permits the

Secretary of the Department of Health and Human Services to authorize the CDC to

“make and enforce such regulations as in his judgment are necessary to prevent the

introduction, transmission, or spread of communicable diseases” from foreign

countries into the United States or between States. 42 U.S.C. § 264(a). (Although

the statute states that this authority belongs to the Surgeon General, subsequent

reorganizations not relevant here have resulted in the transfer of this responsibility

to the Secretary.) Section 361 goes on to direct the Secretary to make and enforce

regulations for specific actions:

       For purposes of carrying out and enforcing such regulations, the
       [Secretary] may provide for such inspection, fumigation, disinfection,
       sanitation, pest extermination, destruction of animals or articles found
       to be so infected or contaminated as to be sources of dangerous infection
       to human beings, and other measures, as in his judgment may be
       necessary.

42 U.S.C. § 264(a) (emphasis added). Although other provisions of the statute do not

bear directly on the dispute, they impose limits on the Secretary’s power to

apprehend, detain, or release individuals, id. § 264(b) & (c); authorize the Secretary

to issue regulations to apprehend and examine people crossing State lines believed to

be infected, id. § 264(d); and preempt State laws that conflict with federal authority

in this area, id. § 264(e).

       In promulgating regulations pursuant to the delegation in Section 361(a),

42 U.S.C. § 264(a), the Secretary in turn charged the CDC with taking measures to




                                          10
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 11 of 31. PageID #: 1863




prevent the spread of disease in language tracking that of the statute. The applicable

regulation provides:

       Whenever the Director of the Centers for Disease Control and
       Prevention determines that the measures taken by health authorities of
       any State or possession (including political subdivisions thereof) are
       insufficient to prevent the spread of any of the communicable diseases
       from such State or possession to any other State or possession, he/she
       may take such measures to prevent such spread of the diseases as he/she
       deems reasonably necessary, including inspection, fumigation,
       disinfection, sanitation, pest extermination, and destruction of animals
       or articles believed to be sources of infection.

42 C.F.R. § 70.2.   Under the regulation, a determination that State actions are

insufficient to prevent the spread of a disease is a precondition to action by the CDC.

As with the statute, the regulation requires the spread of a communicable disease

across State lines before CDC may act. Finally, the regulation requires “reasonably

necessary” agency actions but omits the last words of the statute, which authorizes

“other measures” beyond the specific list of permissible actions introduced with the

word “including.” Compare 42 U.S.C. § 264(a) with 42 C.F.R. § 70.2. This regulation

provides for criminal penalties that track those set forth in the orders at issue. 42

C.F.R. § 70.18.

                           STATEMENT OF THE CASE

       A.    Parties and Claims

       The National Association of Home Builders is a Nevada non-profit corporation

that represents “companies that own and manage multi-family housing units.” (ECF

No. 1, ¶ 16, PageID #4.) Apart from the National Association of Home Builders,

Plaintiffs are property owners or managers of rental properties located in this

District.   (Id., ¶¶ 12–15, PageID #3–4.)       Plaintiff Monarch Investment and

                                          11
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 12 of 31. PageID #: 1864




Management Group manages two companies, Plaintiffs Cedarwood Village

Apartments I & II Owner B, LLC and Toledo Properties Owner B, LLC. (ECF

No. 12-2, PageID #119.) Plaintiff Skyworks, Ltd. manages Clear Sky Realty, Inc.

(Id. at PageID #138.)     Each of the three direct property managers—Cedarwood

Village, Toledo Properties, and Clear Sky—had tenants who claimed protection under

the first order. (Id. at PageID #119–20, 131–32 & 138–39.) Two of those tenants—

those living at Toledo Properties’ and Clear Sky’s properties—have since moved out

or abandoned their rental units. (ECF No. 41-1, PageID #512–13; ECF No. 44-1,

PageID #559–60.) There are currently three tenants at Cedarwood’s property who

have invoked the protections of either CDC order. (ECF No. 52, PageID #1850.)

         In addition to the parties, various amici appeared supporting Plaintiffs. They

include the New Civil Liberties Alliance, the National Apartment Association, and

the National Association of Residential Property Managers. (ECF No. 20, PageID

#184.)

         In the complaint, Plaintiffs claim: (1) the CDC’s orders exceed the agency’s

statutory and regulatory authority in violation of the Administrative Procedure Act

(Count I); (2) the orders are an unconstitutional exercise of legislative power in

violation of Article I, Section 1 of the Constitution (Count II); (3) the CDC failed to

engage in required notice and comment rulemaking in violation of the APA (Count

III), (4) and that the Order is arbitrary and capricious in violation of the APA (Count

IV).     (Id., ¶¶ 58–101, PageID #12–19.)    Plaintiffs seek a declaratory judgment,




                                            12
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 13 of 31. PageID #: 1865




injunctive relief, and attorneys’ fees and costs. (Id., PageID #19.) Plaintiffs moved

for a preliminary injunction. (ECF No. 12.)

         Plaintiffs named as Defendants the Centers for Disease Control and

Prevention and various officials from the Trump Administration with responsibility

for enforcing the CDC’s first order. (ECF No. 1, PageID #1.) Under Rule 25(d),

officials in the Biden Administration substitute for those officials. (See ECF No. 45,

PageID #561 n.1.) At this point, Defendants are the CDC; its Director, Rochelle P.

Walensky and its acting Chief of Staff, Sherri P. Berger; the Department of Health

and Human Services and its acting Secretary Norris Cochran; and Monty Wilkinson,

the acting United States Attorney General.

         Various amici support the CDC’s eviction moratoria. They include several

organizations: Community Legal Aid Services, Inc. and the National Housing Law

Project (ECF No. 31, PageID #360), as well as the American Academy of Pediatrics,

American Medical Association, Children’s Healthwatch, Coalition on Homelessness

and Housing in Ohio, the George Consortium, GLMA: Health Professionals

Advancing LGBTQ Equality, National Medical Association, Ohio Chapter of the

American Academy of Pediatrics, and Public Health Law Watch (ECF No. 38, PageID

#479).    The amici also include multiple individuals: Emily A. Benfer, Matthew

Desmond, Gregg Gonsalves, Peter Hepburn, Danya A. Keene, Kathryn M. Leifheit,

Michael Z. Levy, Sabriya A. Linton, Craig E. Pollack, Julia Raifman, Gabriel L.

Schwartz, and David Vlahov. (Id.)




                                         13
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 14 of 31. PageID #: 1866




      B.     Procedural Posture

      Following the completion of briefing on Plaintiffs’ motion for a preliminary

injunction, the case was reassigned to the undersigned. (See Order, Dec. 16, 2020.)

Because the Consolidated Appropriations Act of 2021 was pending at the time, the

parties agreed to defer action on the motion for a preliminary injunction. (ECF

No. 40, PageID #507.) After the CDC issued its second order, the parties submitted

supplemental briefing. Defendants filed their supplement on February 12, 2021.

(ECF No. 47.) Plaintiffs did the same on February 22, 2021. (ECF No. 48.)

      At a subsequent status conference, the Court proposed, and the parties agreed,

to advance determination of the merits pursuant to Rule 65(a)(2). (Minute Order,

Feb. 26, 2021.) During that status conference, the parties also agreed that there are

no material disputes of fact requiring presentation of evidence, so the Court converted

the preliminary injunction hearing to oral argument on Plaintiffs’ challenge to the

CDC’s eviction moratorium (id.), which the Court held on March 5, 2021. In addition

to the parties’ submissions, the Court analyzed the briefs of the amici for Plaintiffs

and Defendants and the administrative record (ECF No. 49) as part of its ruling.

                                  JURISDICTION

      Although no party directly raises the issue, the Court has an independent

obligation to examine its own jurisdiction. See, e.g., Nikolao v. Lyon, 875 F.3d 310,

315 (6th Cir. 2017) (citations and quotations omitted); Mercurio v. American Express

Centurion Bank, 363 F. Supp. 2d 936, 938 (N.D. Ohio 2005). Federal courts have

original jurisdiction over “all civil actions arising under the Constitution, laws, or



                                          14
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 15 of 31. PageID #: 1867




treaties of the United States.” 28 U.S.C. § 1331. Therefore, the Court has jurisdiction

over this dispute.

      Nonetheless, standing presents a “threshold determinant[] of the propriety of

judicial intervention.”   Warth v. Seldin, 422 U.S. 490, 517–18 (1975).       “[A]t an

irreducible minimum, Article III requires the party who invokes the court’s authority

to show that he personally has suffered some actual or threatened injury as a result

of the putatively illegal conduct of the defendant” and that “the injury fairly can be

traced to the challenged action and is likely to be redressed by a favorable decision.”

Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 542 (1986) (cleaned up); see also

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

      To establish injury in fact, a plaintiff must show that it suffered “an invasion

of a legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560. A particularized

injury “affect[s] the plaintiff in a personal and individual way.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016). An injury must also be concrete, which means

it must actually exist. Id. (citing Black’s Law Dictionary 479 (9th ed. 2009)). A

concrete injury is real and not abstract, but not necessarily tangible. Id. (citations

omitted).

      Applying these principles to the claims here, upon examination of the record,

the Court determines that Plaintiffs have standing. The landlord-Plaintiffs, Monarch

(which manages Cedarwood and Toledo Properties) and Skyworks (which manages

Clear Sky), were, are currently being, or will likely and imminently be harmed in an



                                          15
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 16 of 31. PageID #: 1868




Article III sense by the current order’s requirement that they provide housing for

non-paying tenants. All the landlord-Plaintiffs represented that, at one point at least,

they had tenants who asserted they were covered persons under the order and did

not pay their rent. (ECF No. 12-2, PageID #119–20, 131–32, 138–39.) The Clear Sky

tenant moved out without settling rent arrears. (ECF No. 41-1, PageID #512.) Toledo

Properties had a nonpaying tenant voluntarily vacate its property, but Monarch

anticipates more tenants will imminently seek the protections of the order, although

none yet have. (ECF No. 44-1, PageID #560.) The other landlord, Cedarwood (also

managed by Monarch), has a tenant in possession who is a covered person and not

currently paying rent. (ECF No. 12-2, PageID #119–20.)

      As for the National Association of Homebuilders, it does not attempt to assert

organizational standing, see Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982),

but it does have representational standing because “its members would otherwise

have standing to sue in their own right, the interests at stake are germane to the

organization’s purpose, and neither the claim asserted nor the relief requested

requires participation of individual members in the lawsuit.” American Canoe Ass’n,

Inc. v. City of Louisa Water & Sewer Comm’n, 389 F.3d 536, 540 (6th Cir. 2004)

(quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. Inc., 528 U.S. 167, 181

(2000)); see also Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

That is, the National Association of Homebuilders has standing to sue if one of its

members can demonstrate: “(1) an injury in fact; (2) a causal connection between the

alleged injury and the defendants’ conduct . . . ; and (3) redressability—that the



                                          16
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 17 of 31. PageID #: 1869




injury will likely be redressed by a favorable decision.” Club v. United States E.P.A.,

793 F.3d 656, 661–62 (6th Cir. 2015) (cleaned up).

         In a footnote, Defendants question whether the National Association of

Homebuilders has standing (ECF No. 23, n.9, PageID #259), to which the Plaintiffs

replied and also submitted a supplemental declaration. (ECF No. 33, PageID #401

n.1.) That supplemental declaration comes from an Indiana landlord, a member of

the organization, who had tenants fail to pay rent and seek protection under the

order.     (ECF No. 33-1, PageID #423–26.)        In addition to this supplemental

declaration, the evidence before the Court shows that landlords in Ohio who are

members of the National Association of Homebuilders have received declarations

from tenants seeking protection under the CDC’s orders. (ECF No. 12-2, PageID

#148–49.) Those tenants have stopped paying rent and would be subject to eviction

in the absence of the order. (Id.) For these reasons, the Court concludes, like other

courts that have considered similar suits, that Plaintiffs have standing. See Tiger

Lily v. United States Dep’t of Hous. & Urban Dev., ___ F. Supp. 3d ___, 2020 WL

7658126, at *5 (W.D. Tenn. Nov. 6, 2020); Brown v. Azar, ___ F. Supp. 3d ___, 2020

WL 6364310, at *4–5 (N.D. Ga. Oct. 29, 2020).

                                     ANALYSIS

         “In a case of actual controversy within its jurisdiction,” the Declaratory

Judgment Act authorizes a district court to “declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.” 28 U.S.C. § 2201. Judgment as a matter of law is



                                          17
     Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 18 of 31. PageID #: 1870




appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Before a court may issue a permanent injunction, a plaintiff must demonstrate:

(1) it has suffered an irreparable injury; (2) the remedies available at law, such as

monetary damages, are inadequate to compensate for that injury; (3) considering the

balance of hardships between the plaintiff and defendant, a remedy in equity is

warranted; and (4) a permanent injunction serves the public interest. eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citations omitted). Essentially, this

standard mirrors the considerations governing the issuance of a preliminary

injunction, except that the plaintiff must also show actual success on the merits.

Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12 (1987). While a court

balances these factors, it must consider each of them, and “even the strongest showing

on the other three factors cannot eliminate the irreparable harm requirement.” D.T.

v. Sumner Cnty. Sch., 942 F.3d 324, 326–27 (6th Cir. 2019) (quotation omitted).

I.     The Merits of Plaintiffs’ Challenges

       Plaintiffs mount several challenges to the CDC’s eviction moratorium. First,

they argue that the order exceeds the statutory authority Congress delegated to the

agency in Section 361 of the Public Health Services Act, 42 U.S.C. § 264. Similarly,

Plaintiffs maintain that CDC acted outside the scope of authority delegated to it in

42 C.F.R. § 70.2. (ECF No. 12, PageID #91–100.) Defendants disagree, but also

maintain that Congress ratified the agency’s action when it extended the moratorium

in the Continuing Appropriations Act of 2021. (ECF No. 47, PageID #573–74.) These

arguments raise two threshold issues, which in the Court’s view are dispositive:
                                          18
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 19 of 31. PageID #: 1871




(1) whether the CDC has the statutory and regulatory authority for a nationwide

moratorium on evictions; and (2) whether Congress ratified the CDC’s order(s).

      I.A.   Statutory and Regulatory Authority for the CDC’s Orders

      When construing a statute, the Court determines and gives effect to the intent

of Congress as expressed in the statute it enacted. See, e.g., Donovan v. FirstCredit,

Inc., 983 F.3d 246, 253 (6th Cir. 2020) (citations omitted). The Court begins “where

all such inquires must begin: with the text of the statute itself.” United States v. Ron

Pair Enters., Inc., 489 U.S. 235, 241 (1989) (citing Landreth Timber Co. v. Landreth,

471 U.S. 681, 685 (1985)). Where the statute’s language is plain, the inquiry also

ends with the text. Id. Courts “endeavor to ‘read statutes with an eye to their

straightforward and commonsense meanings.’” Black v. Pension Benefit Guar. Corp.,

983 F.3d 858, 863 (6th Cir. 2020) (quoting Bates v. Dura Auto. Sys., Inc., 625 F.3d

283, 285 (6th Cir. 2010)). In doing so, courts ascribe “terms the ordinary meaning

that they carried when the statute was enacted.” Id. (citation and quotation omitted).

      When reading a statute, the Court “consider[s] the entire text, in view of its

structure and of the physical and logical relation of its many parts.”        Hueso v.

Barnhart, 948 F.3d 324, 333 (6th Cir. 2020) (quoting Antonin Scalia & Bryan A.

Garner, Reading Law: The Interpretation of Legal Texts § 24, at p. 167 (2012)). A

court may not look to isolated words or phrases taken out of context to determine a

statute’s meaning, but instead must account for both the specific text and the broader

scheme. Gundy v. United States, 139 S. Ct. 2116, 2126 (2019) (citing United Sav.

Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd., 484 U. S. 365, 371 (1988);

Utility Air Reg. Grp. v. EPA, 573 U.S. 302, 321 (2014)). “Lastly, before deferring to
                                          19
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 20 of 31. PageID #: 1872




an administrative agency’s statutory interpretation, courts ‘must first exhaust the

traditional tools of statutory interpretation and reject administrative constructions’

that are contrary to the clear meaning of the statute.’” Black, 983 F.3d at 863 (quoting

Arangure v. Whitaker, 911 F.3d 333, 336 (6th Cir. 2018)).

             I.A.1. Plain Language

      Accounting for amendments, Section 361 of the Public Health Service Act

authorizes the promulgation and enforcement of regulations to protect the public

health against the interstate spread of communicable diseases:

      The [CDC], with the approval of the [Secretary], is authorized to make
      and enforce such regulations as in his judgment are necessary to prevent
      the introduction, transmission, or spread of communicable diseases from
      foreign countries into the States or possessions, or from one State or
      possession into any other State or possession. For purposes of carrying
      out and enforcing such regulations, the [Secretary] may provide for such
      inspection, fumigation, disinfection, sanitation, pest extermination,
      destruction of animals or articles found to be so infected or contaminated
      as to be sources of dangerous infection to human beings, and other
      measures, as in his judgment may be necessary.

42 U.S.C. § 264(a) (emphasis added).       In the statute’s first sentence, Congress

scarcely limits the power of the agency to accomplish this purpose, relying on its

expert “judgment” of what is “necessary to prevent the introduction, transmission, or

spread” of disease. Id. Standing alone, that first sentence sweeps broadly and

appears to support Defendants’ argument. If that were as far as the statute went,

however, a reading that stopped there would likely raise a serious question whether

Congress violated the Constitution by granting such a broad delegation of power

unbounded by clear limitations or principles.




                                          20
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 21 of 31. PageID #: 1873




      But the statute’s first sentence does not stand alone. Its second sentence

provides additional clarity and direction, both by virtue of following the first sentence

and by expressly tying the first sentence to the power Congress authorized the agency

to exercise. Id. (“For purposes of carrying out and enforcing such regulations . . . .”).

This second sentence then lists illustrative examples of the types of actions the CDC

may take.    For example, the statute contemplates the “inspection, fumigation,

disinfection, sanitation, pest extermination, destruction of animals or articles.” Id.

Tying these actions to “animals or articles” links the agency’s power to specific,

tangible things on which the agency may act. Even a reading of the statute that links

“destruction” to “animals or articles” leaves the other actions in the statute

(inspection, fumigation, disinfection, sanitation, and pest extermination), which by

their common meanings and understandings are tied to specific, identifiable

properties. And the next limitation in the statute reinforces the agency’s targeted

power:   “found to be so infected or contaminated as to be sources of dangerous

infection to human beings.” Id. With this language, Congress directs the agency to

act on specific animals or articles which are themselves infected or a source of

contagion that present a risk of transmission to other people.

      That takes the Court to the final words of the first subsection of the statute,

“and other measures, as in his judgment may be necessary,” which at bottom drive

the dispute between the parties. Defendants argue that the statute authorizes other

measures beyond those specified. After all, the text uses examples and does not

exhaust the range of permissible actions the agency may take. But to read the words



                                           21
    Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 22 of 31. PageID #: 1874




“other measures” as Defendants propose would divorce them from their context and

take them in isolation without regard for what came before. This the Court may not

do. See Gundy, 139 S. Ct. at 2126 (citing Davis v. Michigan Dep’t of Treasury, 489

U.S. 803, 809 (1989)). Doing so creates at least three textual problems.

        First, following the list of examples provided, “other measures” must be

reasonably of the type Congress contemplated in the statutory text—fumigation,

disinfection, destruction of animals or things, or other measures reasonably of this

type.

        Second, Congress directed the actions set forth in Section 361 to certain

animals or articles, those so infected as to be a dangerous source of infection to people.

On the face of the statute, the agency must direct other measures to specific targets

“found” to be sources of infection—not to amorphous disease spread but, for example,

to actually infected animals, or at least those likely to be, which also have the

required nexus with interstate or foreign commerce.

        Third, the common meaning of the word “article” does not extend the agency’s

reach to an action such as evictions. As used in the statute, an article means “a

particular object or item.” Article, The American Heritage Dictionary (4th ed. 2000);

see also Article, Oxford English Dictionary (20th ed. 1981) & (supp. 1987) (defining

article as a material thing); Merriam-Webster Online Dictionary, https://www.

merriam-webster.com/dictionary/article (last visited Mar. 10, 2021) (a particular kind

of object).




                                           22
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 23 of 31. PageID #: 1875




      Nothing about the remaining sections of the statue alters this conclusion. The

balance of Section 361 deals with quarantine, 42 U.S.C. § 264(b)–(d), and preemption,

id. § 264(e). While these provisions confirm that CDC has broad authority to act

under the statute to prevent the transmission of communicable diseases, the

additional subsections do not supplant the reach of the first or create other grounds

justifying the orders at issue.

      The most natural and logical reading of the statute as a whole does not extend

the CDC’s power as far as Defendants maintain. Such a broad reading of the statute,

and the term “other measures” in particular, would authorize action with few, if any,

limits—tantamount to creating a general federal police power.           It would also

implicate serious constitutional concerns, which Plaintiffs did not raise here. See

Terkel v. Centers for Disease Control & Prevention, ___ F. Supp. 3d ____, 2021 WL

742877, at *4–6 (E.D. Tex. Feb. 25, 2021) (declaring that the moratorium exceeds the

scope of federal power the Commerce Clause permits), appeal filed, No. 21-40137 (5th

Cir. 2021). But the text does not authorize such boundless action or depend on the

judgment of the Director of the CDC or other experts for its limits. The eviction

moratorium in the CDC’s orders exceeds the statutory authority Congress gave the

agency.

             I.A.2. Other Relevant Decisions

      Where the text of a statute is plain, the Court’s task is at an end. Ron Pair

Enters., 489 U.S. at 241. Because the meaning of the statute is clear, there is no need

to look to the canons of statutory construction. See, e.g., Chickasaw Nation v. United

States, 534 U.S. 84, 94 (2001). Further, because the statute does not authorize the
                                          23
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 24 of 31. PageID #: 1876




agency’s action, the Court need not separately analyze the regulation at 42 C.F.R.

§ 70.2, which the parties agree largely tracks the language of Section 361(a),

42 U.S.C. § 264(a). “[A]n agency literally has no power to act, . . . unless and until

Congress confers power upon it.” Louisiana Pub. Serv. Comm’n v. F.C.C., 476 U.S.

355, 357 (1986). Therefore, the regulation cannot save the statute.

                    I.A.2.a. Brown and Chambless Enterprises

      Nonetheless, the Court acknowledges that, in reading the statute not to extend

as far as Defendants contend, two district courts have reached the opposite

conclusion. Chambless Enters., LLC v. Redfield, ___ F. Supp. 3d ____, 2020 WL

7588849, at *5 (W.D. La. Dec. 22, 2020); Brown, ___ F. Supp. 3d at ____, 2020 WL

6364310, at *9. Another court declined to enjoin the eviction moratorium without

interpreting the statute. Tiger Lily, ___ F. Supp. 3d ____, 2020 WL 7658126, at *1.

Differing readings of the statute do not render it ambiguous. See Bank of America

Nat. Trust & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 461 (1999)

(Thomas, J., concurring) (“A mere disagreement among litigants over the meaning of

a statute does not prove ambiguity; it usually means that one of the litigants is simply

wrong.”); see also Rosmer v. Pfizer, Inc., 263 F.3d 110, 118 (4th Cir. 2001).

      Among other disagreements with these decisions, the CDC’s authority does

not, in the Court’s view, depend on whether the examples used in Section 361(a) are

illustrative or exhaustive, as the Brown Court suggests. ___ F. Supp. 3d at ____, 2020

WL 6364310, at *8. Nor do the provisions of subsections (b) through (d) somehow

expand the language of subsection (a) or the agency’s powers relating to “articles”


                                          24
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 25 of 31. PageID #: 1877




there. Id. Neither court considered the meaning of the phrase “animals or articles”

in the statute or how it relates to the power Congress ultimately gave the agency.

The Chambless Enterprises Court appears to ground its reasoning in a healthy dose

of deference to the judgment of federal experts in the face of medical and scientific

uncertainty. ___ F. Supp. 3d at ____, 2020 WL 7588849, at *5. Without question,

effective pandemic response depends on the judgment of reliable science—not

political science. But that obvious truism does not empower agencies or their officials

to exceed the mandate Congress gives them.

      Overall, the Brown and Chambless Enterprises decisions have the feel of

adopting strained or forced readings of the statute, stretching to rationalize the

governmental policy at issue.      That is not a proper methodology of statutory

interpretation. Nor is it the proper role of the courts. Although the Court reaches a

different result than the Brown and Chambless Enterprises Courts, the language of

the statute compels that result.

                    I.A.2.b. FDA’s Ban on Turtle Sales

      Beyond these cases that considered the eviction moratorium, Defendants rely

on Independent Turtle Farmers of Louisiana, Inc. v. United States, 703 F. Supp. 2d

604 (W.D. La. 2010), as do the courts in Brown, ___ F. Supp. 3d at ____, 2020 WL

6364310, at *8–9, and Chambless Enterprises, ___ F. Supp. 3d at ____, 2020 WL

7588849, at *5.

      In Independent Turtle Farmers, the district court addressed the authority of

the Food and Drug Administration to ban the sale of baby turtles as a public health


                                          25
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 26 of 31. PageID #: 1878




measure to curb the spread of salmonellosis, especially among children who are

particularly susceptible.   As relevant here, FDA enacted the ban pursuant to

Section 361(a) based on a delegation of authority from the Secretary. Deferring to

FDA’s judgment, the court read the statute as providing illustrative, not exhaustive,

examples of available public-health measures and upheld the ban, even though the

text of the statute does not specifically provide for one. Id. at 620–21. Additionally,

the court based its ruling on FDA’s narrow tailoring of the ban. It barred sales of

turtles as pets, which more likely involved children, but exempted turtle transactions

for business or educational purposes. Id. at 620 n.20. In reaching this result, the

court reaffirmed an earlier decision in Louisiana v. Mathews, 427 F. Supp. 174, 176

(E.D. La. 1977), which upheld the ban even though it reached healthy turtles, not just

those infected with disease-causing bacteria.      Independent Turtle Farmers, 703

F. Supp. 2d at 618–19.

      Here, the CDC moratorium is not tailored in the same way. It allows some

evictions to proceed, including those based on criminal conduct, damage to property,

or reasons other than nonpayment of rent. Such evictions have as much chance of

spreading Covid-19 as those subject to the moratorium. More fundamentally, it does

not follow that one district court’s reading of Section 361(a) to authorize a ban on the

sale of animals, which happen to be an uncommon pet and posed a health threat

particularly to children, justifies the CDC’s action here. Such a contention might well

surprise a member of the public who is not a lawyer. In the end, Independent Turtle

Farmers stands for the unremarkable proposition that the text of the statute provides



                                          26
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 27 of 31. PageID #: 1879




examples that are illustrative not exhaustive. Even then, the decision makes clear

that the challenged ban at issue there was one other measure FDA could take that

was reasonably of the type Congress permitted under the statute. Id. at 620. It has

little to say about whether the statute authorizes the qualitatively different agency

action here.

      I.B.     Congressional Ratification of the Order

      In its supplemental brief, Defendants contend that Congress ratified the CDC’s

moratorium by enacting the Consolidated Appropriations Act of 2021. (ECF No. 47,

PageID #573.)     By extending the CDC’s first order, which was set to expire on

December 31, 2020, by thirty days, Congress expressed its view that the agency

necessarily had the authority for the eviction moratorium, or so Defendants maintain.

(Id. at PageID #573–74.)

      It is well settled that Congress has the “power to ratify the acts which it might

have authorized[,]” in the first place; when it does so, the ratification amounts to

lawful action “equivalent to an original authority.” United States v. Heinszen & Co.,

206 U.S. 370, 384 (1907) (relating to ratification of a tax). Put another way, “Congress

may, by enactment not otherwise inappropriate, ratify acts which it might have

authorized and give the force of law to official action unauthorized when taken.”

Swayne & Hoyt v. United States, 300 U.S. 297, 301–02 (1937) (cleaned up). When

Congress ratifies prior actions, however, it must do so clearly and “explicitly so

declare[].” See Heinszen, 206 U.S. at 390 (citing Lincoln v. United States, 202 U.S.

484, 498 (1906)). Ratification, or “congressional authorization,” requires something



                                          27
      Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 28 of 31. PageID #: 1880




more than “mere acquiescence” to the action. Hannah v. Larche, 363 U.S. 420, 439

(1960).

         Here, Congress in the Appropriations Act extended the date on which the

CDC’s first order expired.       Consolidated Appropriations Act of 2021, Pub. L.

No. 116-260, div. N, tit. V, § 502, 134 Stat. 1182, 2097 (2020). But Congress did not

speak to the merits of the policy at issue, as it did in the CARES Act. Nor did

Congress amend the organic statute, Section 361 of the Public Health Services Act,

either to create a new subsection authorizing an eviction moratorium or add such an

action to the list of permissible agency actions in subsection (a). All Congress did was

change the expiration date of the first order. In context, such a limited action makes

sense.    At that moment, congressional action facilitated the transition between

presidential administrations and, effectively, gave the incoming administration the

opportunity to determine its own policies for responding to the pandemic. In this

way, the Appropriations Act does not amount to a ratification in any sense in which

Congress has historically ratified prior actions. Accordingly, the Appropriations Act

does not change the Court’s conclusion that the agency’s action exceeds its statutory

authority.

II.      Relief

         Because Plaintiffs succeed on their claim in Count I that the order exceeds the

agency’s statutory authority, the Court need not reach Plaintiffs’ remaining claims.

The Court turns to the appropriate relief or remedy. Plaintiffs seek both a declaratory

judgment and an injunction. (ECF No. 1, ¶¶ 1–2, PageID #19.)



                                           28
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 29 of 31. PageID #: 1881




      II.A. Relief Under the Administrative Procedure Act

      Plaintiffs lay claim to relief under the Administrative Procedure Act. (ECF

No. 1, ¶¶ 58–77, PageID #13–14.) Section 706 of the APA directs that a reviewing

court “shall hold unlawful and set aside” agency action “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.”        5 U.S.C.

§ 706(2)(C). In evaluating agency action under the APA, assuming Section 361 leaves

an eviction moratorium to the CDC’s discretion (so-called Chevron “step zero”), the

first step “employ[s] ‘traditional tools of statutory construction’ to determine whether

‘Congress had an intention on the precise question at issue.’” Tennessee Hosp. Ass’n

v. Azar, 908 F.3d 1029, 1037 (6th Cir. 2018) (quoting Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 843 n.9 (1984)). Where, as here, the statutory

text is clear, that is the end of the matter because the Court and the agency “must

give effect to the unambiguously expressed intent of Congress.” Id. (quoting Chevron,

467 U.S. at 842–43). Because the Court determines that the statute is unambiguous

and, by issuing a nationwide eviction moratorium, CDC exceeded the authority

Congress gave it in Section 361, the Court holds that action unlawful and sets it aside,

as the APA requires.

      II.B. Injunctive Relief

      Where an agency exceeds its authority, the APA contemplates an injunction as

one form of relief. See 5 U.S.C. § 703. In addition to success on the merits, to obtain

an injunction Plaintiffs must also show irreparable harm, which is an “indispensable”

prerequisite for injunctive relief. D.T., 942 F.3d at 326. On this score, the Court

agrees with those that have addressed the issue in other cases and determines that

                                          29
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 30 of 31. PageID #: 1882




money damages can redress Plaintiffs’ injury (though they do not seek them here)

such that an injunction is not appropriate. See Chambless Enterprises, ___ F. Supp.

3d ____, 2020 WL 7588849, at *12–14; Tiger Lily, ___ F. Supp. 3d ____, 2020 WL

7658126, at *8–9; Brown, ___ F. Supp. 3d ____, 2020 WL 6364310, at *17–21.

Contrary to Plaintiffs’ argument, the Court does not read Section 706 of the APA as

mandating injunctive relief every time an agency exceeds its statutory authority.

      II.C. Relief Under the Declaratory Judgment Act

      The APA also envisions declaratory judgments as a remedy. See 5 U.S.C.

§ 703. “[I]n a case of actual controversy within its jurisdiction,” except for certain

circumstances not relevant here, the Court “may declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.” 28 U.S.C. § 2201(a); see also Abbott Labs. v. Gardner,

387 U.S. 136, 142 (1967).

      Plaintiffs here are entitled to declaratory judgment. The Court determines

that the Centers for Disease Control and Prevention’s orders—Temporary Halt in

Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg.

55,292 (Sept. 4, 2020) and Temporary Halt in Residential Evictions to Prevent the

Further Spread of COVID-19, 86 Fed. Reg. 8020 (Feb. 3, 2021)—exceed the agency’s

statutory authority provided in Section 361 of the Public Health Service Act,

42 U.S.C. § 264(a), and the regulation at 42 C.F.R. § 70.2 promulgated pursuant to

the statute, and are, therefore, invalid.




                                            30
   Case: 5:20-cv-02407-JPC Doc #: 54 Filed: 03/10/21 31 of 31. PageID #: 1883




                                   CONCLUSION

      This case involves the limited question whether Congress has given the

Centers for Disease Control and Prevention the authority to make and enforce a

nationwide moratorium on evictions. This case does not implicate broader policy

considerations regarding such a moratorium or depend on judgments whether it

constitutes sound public policy.   On that issue, the Court expresses no opinion.

Indeed, such a consideration falls outside the task of interpreting the applicable

statutes and determining their meaning.       Because of the plain meaning of

Section 361, the Court enters judgment accordingly.

      SO ORDERED.

Dated: March 10, 2021




                                      J. Philip Calabrese
                                      United States District Judge
                                      Northern District of Ohio




                                        31
